Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 04/22/2021. Currently, claims 1-5 and 7-29 are pending in the application. Claims 17-29 are withdrawn from Consideration. Claim 6 has been cancelled.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-5, 7-11, 13 and 16 are rejected under 35 U.S.C. 103 as being obvious over CHOCHRIE et al (US 20170062507 A1).

Regarding claim 1, Figure 3 of CROCHERIE discloses a Complementary Metal Oxide Semiconductor, CMOS, device for radiation detection ([0001]), said CMOS device comprising: 
a semiconductor diffusion layer (7+8, photodiode region, [0028]) having a photodetector region for receiving incident light; and 
a polysilicon layer (24) having a patterned structure in a region at least partially overlapping said photodetector region (7+8), said structure comprising a plurality of features (circular pad of 24) being perforations extending through said polysilicon layer or columns of polysilicon (circular columns of 24), wherein said perforations are filled with, or said columns are surrounded by, a dielectric material (14, [0033]). 

CROCHERIE does not teach wherein said polysilicon layer has a thickness in the range of 150 nm to 250 nm.

However, CROCHERIE teaches that the width (diameter) and the area occupied by the features (Figure 4) are optimized to better transmission of light by obtaining desired refractive index of the antireflection layer 13 ([0036]-[0038]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use said polysilicon layer having a thickness in the range of 150 In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claims 2, Figure 3 of CROCHERIE does not explicitly teach that the CMOS device according to claim 1, wherein each feature has a width in the range of 220 nm to 350 nm and a spacing from an adjacent feature in the range of 150 nm to 210 nm. 

However, CROCHERIE teaches that the width (diameter) and the area occupied by the features (Figure 4) are optimized to better transmission of light by obtaining desired refractive index of the antireflection layer 13 ([0036]-[0038]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the feature having a width in the range of 220 nm to 350 nm and a spacing from an adjacent feature in the range of 150 nm to 210 nm with routine experiment and optimization in the device of CROCHERIE, since these parameters are a result effective variable in order to have improved light transmission according to CROCHERIE ([0036]-[0038]). In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is  In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claim 3, Figure 3 of CROCHERIE discloses that the CMOS device according to claim 1, wherein said patterned structure forms a layer which is an effective medium having a refractive index in the range of 2.3 to 3.0 for light having a wavelength between 200 nm and 1100 nm ([0036]-[0038]). 

Regarding claim 4, Figure 3 of CROCHERIE discloses that the CMOS device according to claim 1, wherein said dielectric material (14) is one of silicon oxide, SiO.sub.2, silicon nitride, Si.sub.3N.sub.4, and silicon oxynitride, SION (silicon dioxide in this case, [0033]). 

CROCHERIE does not teach wherein said semiconductor diffusion layer (7+8) comprises silicon. However, it is very well known that CMOS radiation detection device are formed on silicon material (please see [0028], Figure 3 of Marty, US 20150054042 A1, listed in 892).

Regarding claim 5, Figure 3 of CROCHERIE discloses that the CMOS device according to claim 1, wherein each of said features has a same shape, and wherein said shape is one of circular (Figure 4, circular in this case), hexagonal and square. 

Regarding claim 7, Figure 3 of CROCHERIE discloses that the CMOS device according to claim 1, further comprising a contact stop layer (17), CSL. 


Regarding claim 8, Figure 3 of CROCHERIE does not explicitly teach that the CMOS device according to claim 7, wherein said CSL (inter layer dielectric layer, IMD, [0030]) comprises silicon nitride, Si.sub.3N.sub.4, or silicon oxynitride, SION. 

However, the Examiner takes an official notice that these claimed materials are very well known IMD material in pertinent prior arts.

Regarding claim 9, Figure 3 of CROCHERIE discloses that the CMOS device according to claim 1, further comprising: 
a patterned structure (21) formed in said semiconductor diffusion layer in said photodetector region (7+8; photodiode region), said structure comprising features being trenches (trenches for 21) or raised portions, wherein said trenches are filled with (isolation material, [0028]), or said raised portions are surrounded by, a dielectric material, wherein said trenches have an opening, a bottom with a substantially flat bottom portion, and sides between said opening and said bottom, and wherein said raised portions have a foot, a top with a substantially flat top portion, and sides between said foot and said top (based on Figure 3). 

Regarding claims 10-11, Figure 3 of CROCHERIE does not explicitly teach that the CMOS device according to claim 9, wherein each of said features in the diffusion layer has a width in the range of 250 nm to 310 nm and a spacing from an adjacent feature in the range of 190 nm to 250 nm. Or  The CMOS device according to claim 9, wherein said patterned structure in said 

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the claimed ranges with routine experiment and optimization in the device of CROCHERIE, since these parameters are a result effective variable in order to have improved radiation detection. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claim 13, Figure 3 of CROCHERIE does not explicitly teach that the CMOS device according to claim 9, wherein said semiconductor diffusion layer (7+8) comprises silicon and said dielectric material (in 21, [0028]) is one of silicon oxide, SiO.sub.2, silicon nitride, Si.sub.3N.sub.4, and silicon oxynitride, SION.

 However, the Examiner takes an official notice that it is very well known in pertinent prior arts that CMOS photodetector uses silicon as diffusion layer and isolation layer uses one of silicon oxide, SiO.sub.2, silicon nitride, Si.sub.3N.sub.4, and silicon oxynitride, SION.

Regarding claim 16, The CMOS device according to claim 9, wherein each of said features of said polysilicon layer (24) at least partially overlaps a feature (consider 8 as a feature) in said semiconductor diffusion layer. 

Claim 12 is rejected under 35 U.S.C. 103 as being obvious over CHOCHRIE et al (US 20170062507 A1) in view of Javey et al (US 20120161290 A1).

Regarding claim 12, Figure 3 of CROCHERIE does not explicitly teach that the CMOS device according to claim 11, wherein said sides are tapered such that said refractive index increases continuously with depth through said effective medium.

However, Javey is a pertinent art which teaches a photodetector, wherein Javey teaches that the concept of gradual refractive index has been theoretically suggested to explain the low reflectance observed from moth eyes and has been experimentally demonstrated by several research groups with tapered or conical-shaped vertical structures. Similarly, the large Fresnel reflection observed on planar Ge surface due to the large refractive index mismatch between the air (n=1) and Ge (n=5.4 at 633 nm) has been significantly reduced through a smooth transition of the refractive index from the ultrathin tip to the base of the tapered Ge NN near vertical arrays. This smooth transition of refractive index is more efficient than the stepwise graded refractive index in multilayer structures ([0025]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use said sides tapered such that said refractive index increases continuously with depth through said effective medium in the device of CROCHERIE according to the teaching of Javey in order to low reflectance ([0025] of Javey).


Claims 14-15 are rejected under 35 U.S.C. 103 as being obvious over CHOCHRIE et al (US 20170062507 A1) in view of Jung et al (US 20110176023 A1).

Regarding claims 14-15, Figure 3 of CROCHERIE does not explicitly teach that the CMOS device according to claim 9, wherein each of said features in said diffusion layer has a shape which is the same as each of the other of said features, and wherein said shape is one of circular, hexagonal and square. Or
The CMOS device according to claim 9, wherein said plurality of features forms a pattern in said semiconductor diffusion layer and said pattern is one of quadratic and hexagonal.

However, Jung is a pertinent art which teaches CMOS image sensor (photodetector), wherein Figure 7 of Jung taches two photodiodes PD1 and PD2 divided by a trench structure 160 filled with an insulating material. Referring to FIG. 8, islands may be formed on the photodiodes PD1 and PD2. The islands may have a smaller size than regions defined by the photodiodes PD1 and PD2. One island ISLAND may be formed in each unit pixel. The size of the island ISLAND may be varied with a subsequent process. The island ISLAND may be of a shape that is scaled down from a shape of the photodiode PD2. For example, if the shape of the photodiode PD2 is rectangular, the shape of the island ISLAND may also be rectangular. If the shape of photodiode PD2 is hexagonal and/or octagonal, the shape of the island ISLAND may also be hexagonal and/or octagonal. The shape of the island ISLAND is not limited. For example, the shape of the island ISLAND may be circular according to example embodiments ([0052]).


Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to use said features in said diffusion layer with a shape which is the same as each of the other of said features, and wherein said shape is one of circular, hexagonal and square or said plurality of features forms a pattern in said semiconductor diffusion layer and said pattern is one of quadratic and hexagonal  according to the teaching of Jung in the device of CROCHERIE, since it has been held that choosing from a finite number of identified, predictable solutions such as using the claimed shapes in the features, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). Further, it has been held that changes in location, material, shape and size are a matter of obvious design choice, absent any persuasive evidence that the change in configuration was significant (see In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432).



Response to Arguments

Applicant's arguments filed on 04/22/2021 have been fully considered but they are not persuasive. 

Applicant main arguments regarding the rejection of claim 1 as modified by the limitation of claim 6 include: A significant difference between the teachings of Crocherie and the claimed invention is the use of the (gate) poly layer of a CMOS process, which has a 

In response, the Examiner respectfully points out that the features upon which applicant argue (i.e., “use of the gate poly layer of a CMOS process to form the polysilicon layer in the claim”) are not recited in claim 1 as filed.  Although the claims are interpreted in light of the specification, limitations (i.e., “use of the gate poly layer of a CMOS process to form the polysilicon layer in the claim”) from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Further, it is noted here that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed polysilicon layer thickness which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of polysilicon layer). In this case, specification contains no disclosure of either the critical nature of the claimed ranges (polysilicon layer having thickness of 150 to 250 nm) or of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1515, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Further, CROCHERIE as well as the applicant’s invention are equivalent product which are radiation sensors and uses CMOS process and uses polysilicon layer. Further, CROCHERIE teaches that the width (diameter) and the area occupied by the features (Figure 4) are optimized to better transmission of light by obtaining desired refractive index of the antireflection layer 13 ([0036]-[0038]). Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use said polysilicon layer having a thickness in the range of 150 nm to 250 nm with routine experiment and optimization in the device of In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813
06/24/2021